The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                  July 3, 2019

                               2019COA100

No. 15CA2149, People v. Bott — Criminal Law — Confessions —
Corpus Delicti Rule; Crimes — Sexual Exploitation of a Child;
Constitutional Law — Fifth Amendment — Double Jeopardy —
Multiplicity

     In this criminal appeal, a division of the court of appeals

concludes that the corpus delicti rule, in effect when the defendant

allegedly committed the charged offenses, applies at trial because

the supreme court’s decision abandoning the rule does not apply

retroactively. The corpus delicti rule requires that the prosecution

present evidence independent of the defendant’s confession to

establish that a crime occurred.

     The defendant was charged with sexually assaulting his

newborn daughter in 2004. At the 2015 trial, in addition to the

defendant’s admission made during sex offender treatment, the

prosecution presented evidence that defendant had frequently
changed his daughter’s diaper and that, in 2014, he possessed

child pornography. The division concludes that the evidence was

insufficient to satisfy the prosecution’s burden under the corpus

delicti rule and therefore vacates the defendant’s sexual assault on

a child convictions.

     The division also interprets the sexual exploitation of a child

statute to determine the unit of prosecution for possession of child

pornography. Based on the plain language, the division concludes

that the unit of prosecution is the act of possession, not the

individual image. Accordingly, defendant committed a single

offense of possession of more than twenty images, and therefore

eleven of his sexual exploitation of a child convictions must be

vacated.
COLORADO COURT OF APPEALS                                         2019COA100


Court of Appeals No. 15CA2149
El Paso County District Court Nos. 14CR2153 & 15CR232
Honorable Linda Billings-Vela, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Joshua Christian Bott,

Defendant-Appellant.


     JUDGMENT AND SENTENCE AFFIRMED IN PART, VACATED IN PART,
               AND CASE REMANDED WITH DIRECTIONS

                                  Division V
                          Opinion by JUDGE HARRIS
                         Richman and Tow, JJ., concur

                           Announced July 3, 2019


Philip J. Weiser, Attorney General, William G. Kozeliski, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Mark Evans, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    In 2004, when defendant, Joshua Christian Bott, allegedly

 molested his infant daughter, Colorado firmly adhered to the

 “corpus delicti” rule. That rule requires the prosecution to present

 evidence other than the defendant’s confession to prove that the

 crime occurred. By the time of Bott’s trial in 2015, the Colorado

 Supreme Court had abandoned the corpus delicti rule and replaced

 it with a “trustworthiness” standard. See People v. LaRosa, 2013
CO 2, ¶¶ 31, 38.

¶2    At trial, the prosecution introduced Bott’s written confession,

 prepared as part of his sex offender treatment, as well as hundreds

 of images of child pornography recovered from his computer ten

 years after the alleged molestation. The jury convicted Bott of five

 counts of sexual assault on a child by one in a position of trust,

 twelve counts of sexual exploitation of a child related to his

 possession of child pornography, and three additional counts of

 sexual exploitation related to his distribution of child pornography.

¶3    On appeal, Bott argues that the supreme court’s decision

 abandoning the corpus delicti rule in favor of a trustworthiness

 standard did not apply retroactively; therefore, the prosecution had

 to present corroborating evidence that the crime occurred and


                                    1
 because it did not the evidence was insufficient to support his

 sexual assault convictions. He also argues that, under the sexual

 exploitation of a child statute, his single act of possession of

 hundreds of images of child pornography constitutes one crime of

 possession of more than twenty items of sexually exploitative

 material.

¶4    We agree with both arguments. Accordingly, we vacate Bott’s

 five convictions for sexual assault on a child and eleven of his

 convictions for sexual exploitation of a child, and we remand for

 resentencing.1

                            I.   Background

¶5    In 2010, Bott was in sex offender treatment, a condition of the

 probationary sentence imposed after he pleaded guilty to an

 unrelated class 6 felony sex offense. At trial, Bott’s therapist

 testified that, to remain in treatment, the client must progress to

 the satisfaction of the treatment staff. The therapist did not believe

 that Bott was making sufficient progress in the disclosure phase of

 treatment because he had not admitted to sexually abusing his


 1Bott does not appeal his conviction for the three counts of sexual
 exploitation related to distribution of child pornography.

                                    2
 daughter — to the contrary, during the several years he had been in

 treatment, Bott was “adamant that he did not sexually assault [his

 daughter].”

¶6    In May 2010, the therapist notified Bott in writing that he was

 not progressing and that if he failed to complete the disclosure

 phase by October, he would be terminated from treatment and

 referred to the court “for consequences,” which might include

 incarceration. By July, Bott had completed a questionnaire in

 which he admitted that during the six months after his daughter

 was born in June 2004, he regularly “sexually abused [her] while

 changing her diaper,” by “rubb[ing] [her] vulva and buttocks with

 [his] fingers.” The therapist reported the admission to the police,

 but they declined to file charges.

¶7    In 2014, after Bott had been terminated from treatment,

 incarcerated, and released from parole, police received information

 that Bott’s computer was linked to the distribution of child

 pornography. During a search of Bott’s home, police recovered a

 memory card containing nearly 300 images of child pornography as

 well as the questionnaire containing his written confession to

 having sexually abused his infant daughter ten years earlier.


                                      3
¶8       The People charged Bott with five counts of sexual assault on

  a child, twelve counts of sexual exploitation of a child (each count

  correlating to possession of more than twenty images of child

  pornography), and another three counts of sexual exploitation of a

  child (distribution of child pornography).

¶9       At various pretrial hearings, the prosecutor acknowledged that

  the case was “based off of the treatment notes,” and that “the

  information” it had about the case came from “Mr. Bott’s

  statements.” The prosecutor candidly admitted that “there is very

  little evidence and very little proof in this case.”

¶ 10     At trial, the prosecutor introduced (1) Bott’s written

  confession; (2) the therapist’s testimony concerning the

  circumstances surrounding the confession; (3) the ex-wife’s

  testimony that Bott regularly changed their daughter’s diaper

  during the relevant period; and (4) the images of child pornography

  found on Bott’s computer in 2014. The jury convicted Bott of all

  charges.

       II.   Sufficiency of the Evidence — Sexual Assault on a Child

¶ 11     Bott contends that the evidence was insufficient to support his

  convictions for sexual assault on a child by one in a position of


                                      4
  trust because, under the corpus delicti rule, he could not be

  convicted based on his confession alone and the prosecution did

  not present corroborating evidence that the crime occurred.

¶ 12   Bott’s challenge to the sufficiency of the evidence raises two

  questions. First, did the corpus delicti rule apply at Bott’s trial or

  did the supreme court’s decision abandoning the rule apply

  retroactively? And second, if the corpus delicti rule did apply, did

  the prosecution present any corroborating evidence that the crime

  occurred such that the evidence as a whole was sufficient to sustain

  the convictions?

               A.    Preservation and Standard of Review

¶ 13   Before we can address the merits of Bott’s sufficiency claim,

  we must determine whether, as the People contend, Bott has waived

  appellate review of his claim, under either the doctrine of invited

  error or general waiver principles.

                           1.    Relevant Facts

¶ 14   The corpus delicti rule was first mentioned at the pretrial

  conference. The prosecutor explained that she had “two pieces of

  evidence that show that Mr. Bott was around [his daughter]. One,

  his admission . . . [a]nd two, [the ex-wife’s] testimony.” She


                                     5
  intended to introduce photographs to “show and prove that Mr. Bott

  was around [his daughter] at that age” and that “he did touch

  [her].” The photographs were necessary, she argued, even though

  “corpus delicti is dead in the state of Colorado now, so to speak.”

  Neither defense counsel nor the court responded to the prosecutor’s

  pronouncement.

¶ 15   At the close of the prosecution’s case, Bott moved for a

  judgment of acquittal based on LaRosa. Defense counsel noted that

  in LaRosa, the supreme court had abandoned the corpus delicti

  rule and replaced it with the trustworthiness standard. She

  explained that LaRosa involved similar facts but that the court had

  not applied the trustworthiness standard to the facts in that case

  because “there was an ex post facto issue with that specific

  defendant.” Counsel then argued that the prosecution had failed to

  demonstrate that Bott’s confession was trustworthy under LaRosa’s

  new standard. The prosecutor reiterated that LaRosa “did away

  with the corpus delicti rule.” She argued that the prosecution had

  established the trustworthiness of the confession through the

  ex-wife’s testimony that Bott changed the daughter’s diaper and the




                                    6
  introduction of the child pornography, which showed that Bott had

  a sexual interest in young children.

¶ 16   The trial court denied the motion for a judgment of acquittal.

  It acknowledged that the supreme court “didn’t apply their decision

  [in LaRosa] retroactively”; nonetheless, the court determined that

  the trustworthiness standard applied in this case and that the

  standard was satisfied by evidence of Bott’s opportunity to commit

  the crime and of his sexual interests.

               2.    Invited Error, Waiver, and Forfeiture

¶ 17   The People say that by failing to argue the applicability of the

  corpus delicti rule, and instead focusing exclusively on the

  trustworthiness standard, Bott is precluded from raising his

  sufficiency of the evidence claim on appeal. We are not persuaded.

¶ 18   The doctrine of invited error prevents a party from complaining

  on appeal of an error that he injected into the case. People v.

  Rediger, 2018 CO 32, ¶ 34. Invited error is a narrow doctrine; it

  applies to errors in trial strategy but not to errors based on

  inadvertence or oversight. Id.; see also People v. Stewart, 55 P.3d
107, 119 (Colo. 2002).




                                     7
¶ 19   As an initial matter, the prosecutor, not defense counsel, first

  injected the error in this case. Even so, the People contend, Bott

  “urged” the trial court to apply the trustworthiness standard and

  that, under the invited error doctrine, he may not do “an

  about-face” on appeal and argue that the corpus delicti standard

  applies. That argument would have some force if Bott had “urged”

  the trial court to apply one standard over the other as a matter of

  trial strategy. But it seems clear to us that counsel construed

  LaRosa to preclude reliance on the corpus delicti rule and to require

  application of the trustworthiness standard. In any event, the trial

  court was not led astray by counsel’s interpretation of LaRosa; it

  independently considered the case, even referring to the language

  concerning retroactivity.

¶ 20   The People’s waiver argument fares no better. Waiver is the

  “intentional relinquishment of a known right or privilege.” Rediger,

  ¶ 39 (quoting Dep’t of Health v. Donahue, 690 P.2d 243, 247 (Colo.

  1984)). Thus, as a prerequisite to waiver, we must find that the

  defendant (or his counsel) knew of the right before relinquishing it.

  The record suggests the opposite: that “everyone involved,” see

  People v. Tee, 2018 COA 84, ¶ 31, misunderstood the import or


                                    8
  scope of LaRosa’s retroactivity analysis. There is simply no

  evidence that Bott “intended to relinquish his right to be tried” in

  accordance with due process. Rediger, ¶ 42. Given that we must

  “indulge every reasonable presumption against waiver,” id. at ¶ 39

  (quoting People v. Curtis, 681 P.2d 504, 514 (Colo. 1984)), we

  conclude that, under these circumstances, counsel did not

  knowingly and intentionally waive any claim that the corpus delicti

  rule applied. See People v. Ramirez, 2019 COA 16, ¶ 18 (where

  counsel’s failure to address the error was “patently attributable to

  neglect,” the instructional error was not waived).

¶ 21   We are not persuaded otherwise by the People’s citation to

  People v. Murray, 2018 COA 102, and People v. Kessler, 2018 COA
60. In those cases, the divisions assumed that the defendants

  knew of the error and so focused on the intentionality of the

  defendants’ acquiescence. Murray, ¶¶ 43-44; Kessler, ¶¶ 37-38.

  Tee is distinguishable on other grounds. There, the division

  thoroughly analyzed the “knowing” component of waiver and

  concluded that, while “everyone involved” in the case had correctly

  assessed the relevant issue and the proper remedy, the defendant




                                     9
  had failed to seek any relief in the trial court and thus his claim

  was waived. Id. at ¶¶ 31, 33, 35.

¶ 22   Still, when the defendant fails to timely assert a right, as Bott

  did here, we ordinarily consider the claim forfeited and review the

  claim for plain error. Rediger, ¶ 40. Bott’s claim involves the

  sufficiency of the evidence to support the sexual assault

  convictions, however, and we review sufficiency claims de novo.

  McCoy v. People, 2019 CO 44, ¶ 34.

¶ 23   Thus, we review de novo whether the prosecution introduced

  sufficient evidence under the applicable standard to support the

  sexual assault convictions. If the evidence is insufficient, we must

  vacate the convictions without conducting a plain error analysis.

  Id. at ¶ 27.

                         B.    Legal Background

¶ 24   Almost all courts adhere to a corroboration requirement that

  prevents a defendant from being convicted of a crime based only on

  his uncorroborated confession. LaRosa, ¶ 13. One such

  corroboration requirement, known as the corpus delicti rule,

  requires the prosecution to present independent evidence that the

  crime occurred. Id. at ¶¶ 14-15. The other widely applied


                                      10
  corroboration requirement, known as the trustworthiness standard,

  requires the prosecution to present independent evidence that the

  confession itself is trustworthy. Id. at ¶ 21.

¶ 25   From 1872 until 2013, Colorado adhered to the corpus delicti

  rule. Id. at ¶ 16. Under that rule, the prosecution must introduce

  some corroborating evidence to establish (1) an injury that is

  “penally proscribed — e.g., in an unlawful homicide, a person killed;

  in larceny, certain property missing,” and (2) “unlawfulness of some

  person’s conduct in causing that injury.” People v. Smith, 182 Colo.
31, 33, 510 P.2d 893, 894 (1973), abrogated by LaRosa, ¶ 41; see

  also State v. Mauchley, 67 P.3d 477, 482 (Utah 2003) (corpus delicti

  rule requires the prosecution to present corroborating evidence that

  the injury or harm specified in the crime occurred and this injury or

  harm was caused by someone’s criminal activity). The corpus

  delicti rule was adopted in part to “reduce the possibility that a

  person is convicted based on a confession to a crime that never

  happened.” LaRosa, ¶ 17.

¶ 26   But the corpus delicti rule has some obvious disadvantages,

  including its potential to obstruct justice in cases where, as in

  LaRosa and as here, “the victim is too young to testify and no


                                    11
  tangible injury results from the alleged criminal act.” Id. at ¶ 27.

  So in 2013, after carefully considering the benefits and costs of the

  rule as well as the important role of stare decisis in our legal

  system, the supreme court decided to abandon the corpus delicti

  rule and to adopt the trustworthiness standard. Id. at ¶¶ 31, 38.

  The trustworthiness standard “requires corroboration of the

  confession itself rather than corroboration that a crime was

  committed.” Mauchley, 67 P.3d at 488.

¶ 27   Having adopted a new corroboration rule, the court turned to

  the issue of retroactivity. As a general matter, judicial decisions

  apply retroactively. See Martin Marietta Corp. v. Lorenz, 823 P.2d
100, 111 (Colo. 1992). But when a decision alters a common law

  doctrine of criminal law, and the alteration is unexpected and

  indefensible by reference to the law in effect at the time of the

  conduct at issue, retroactive application of the decision violates a

  defendant’s rights under the Due Process Clause. LaRosa, ¶ 44;

  see also Rogers v. Tennessee, 532 U.S. 451, 462 (2001). Thus, the

  “key test in determining whether the due process clause precludes

  the retrospective application of a judicial decision in a criminal case

  is whether the decision was sufficiently foreseeable so that the


                                    12
  defendant had fair warning.” LaRosa, ¶ 44 (quoting Aue v. Diesslin,

  798 P.2d 436, 441 (Colo. 1990)).2 The court concluded that

  because Colorado had consistently applied the corpus delicti rule

  for more than a century, abandonment of the rule was not

  foreseeable, and therefore the defendant did not have fair warning.

  Id. at ¶ 46. Under those circumstances, applying the

  trustworthiness standard to the defendant would violate his due

  process rights. Id.

                              C.    Analysis

       1.    Does LaRosa’s New Trustworthiness Standard Apply
                           Retroactively to Bott?

¶ 28   The People acknowledge that the LaRosa court declined to

  apply the trustworthiness standard retroactively. But they argue

  that the court’s retroactivity ruling prohibits application of the new

  trustworthiness standard only to trials, not to conduct, that

  occurred before the change in the rule.




  2“Retroactive” and “retrospective” can have different meanings
  when referring to application of civil statutes, but frequently courts
  use the terms interchangeably, see Ficarra v. Dep’t of Regulatory
  Agencies, 849 P.2d 6, 11 (Colo. 1993), as the supreme court
  appeared to do in People v. LaRosa, 2013 CO 2, ¶¶ 44, 45.

                                    13
¶ 29   In determining whether a statute or rule operates

  “retrospectively” so as to raise ex post facto or due process

  concerns, the court must ask whether the new statute or rule

  attaches new legal consequences to events completed before its

  enactment. Landgraf v. USI Film Prods., 511 U.S. 244, 269 (1994).

  The answer to that question depends on “the nature and extent of

  the change in the law and the degree of connection between the

  operation of the new rule and a relevant past event.” Id. at 270. As

  we understand the People’s argument, they contend that because

  the replacement of the corpus delicti rule with the trustworthiness

  standard constituted a mere procedural change, operation of the

  new rule had no connection to the defendant’s commission of the

  underlying criminal conduct but only to his conduct at trial.

¶ 30   To be sure, not all judicial rule changes result in due process

  violations. See Proctor v. Cockrell, 283 F.3d 726, 735 (5th Cir.

  2002). “Rather only those ‘unexpected and indefensible’ judicial

  changes of the type with which the Ex Post Facto Clause is

  concerned violate the Due Process Clause.” Id.; see also Rogers,
532 U.S. at 456 (“[L]imitations on ex post facto judicial

  decisionmaking are inherent in the notion of due process.”).


                                    14
¶ 31   But what are the types of rules with which the Ex Post Facto

  Clause and, by extension, the Due Process Clause, are concerned?

  In Calder v. Bull, 3 Dall. 386, 390 (1798) (seriatim opinion), Justice

  Samuel Chase identified them as follows:

             1st. Every law that makes an action done
             before the passing of the law, and which was
             innocent when done, criminal; and punishes
             such action. 2nd. Every law that aggravates a
             crime, or makes it greater than it was, when
             committed. 3rd. Every law that changes the
             punishment, and inflicts a greater
             punishment, than the law annexed to the
             crime, when committed. 4th. Every law that
             alters the legal rules of evidence, and receives
             less, or different, testimony, than the law
             required at the time of the commission of the
             offence, in order to convict the offender.

¶ 32   The People are right that the Ex Post Facto Clause is not

  concerned with mere procedural rules, which necessarily fall

  outside Calder’s four categories. See Collins v. Youngblood, 497
U.S. 37, 46 (1990); see also State v. Jess, 184 P.3d 133, 160 (Haw.

  2008) (“For a judicial decision to implicate due process concerns,

  the change wrought upon the defendant’s interests must be

  substantive, as opposed to procedural . . . .”).




                                    15
¶ 33   But contrary to the People’s assertion, the corpus delicti rule

  is not merely procedural.3 The LaRosa court itself rejected that

  argument, observing that it had always treated the corpus delicti

  rule as a “‘substantive rule of law relating to the quantum of proof

  necessary to sustain a conviction’ and not a rule affecting

  admissibility.” LaRosa, ¶ 42 (quoting People v. Robson, 80 P.3d
912, 913-14 (Colo. App. 2003)).

¶ 34   To the extent we needed confirmation of the proper

  characterization of a corroboration rule, Carmell v. Texas, 529 U.S.
513 (2000), provides it. The defendant in that case sexually

  assaulted his stepdaughter when the law required corroboration of

  a victim’s testimony to convict the offender unless the victim had

  reported the crime within six months or was younger than fourteen.

  Id. at 516-17. But by the time of trial, the statute had been

  amended to permit conviction of certain offenses on the victim’s

  testimony alone. Id. at 516-18. The question was whether the

  amendment could be applied at trial for offenses committed before



  3 At oral argument, the People appeared to concede that the corpus
  delicti rule is substantive, not procedural, but did not acknowledge
  the legal consequence of the distinction.

                                    16
  its enactment without violating the defendant’s constitutional

  rights. Id. at 516. The answer turned on whether the rule fell

  within one of the Calder categories. The Supreme Court concluded

  that it did:

                [The amended corroboration rule] is
                unquestionably a law ‘that alters the legal
                rules of evidence, and receives less, or
                different, testimony, than the law required at
                the time of the commission of the offence, in
                order to convict the offender.’ Under the law in
                effect at the time the acts were committed, the
                prosecution’s case was legally insufficient and
                petitioner was entitled to a judgment of
                acquittal, unless the State could produce both
                the victim’s testimony and corroborative
                evidence. The amended law, however, changed
                the quantum of evidence necessary to sustain
                a conviction; under the new law, petitioner
                could be (and was) convicted on the victim’s
                testimony alone, without any corroborating
                evidence. Under any commonsense
                understanding of Calder’s fourth category, [the
                amended rule] plainly fits.

  Id. at 530.

¶ 35   Like the corroboration law at issue in Carmell, the corpus

  delicti rule is a sufficiency of the evidence rule. “As such, it does

  not merely ‘regulate the mode in which the facts constituting guilt

  may be placed before the jury,’” but instead “governs the sufficiency

  of those facts for meeting the burden of proof.” Id. at 545


                                      17
  (alterations omitted) (citation omitted). And, as our supreme court

  recognized, prior to LaRosa, a person would not have had fair

  warning of a change in the rule. LaRosa, ¶ 46. Thus, both

  elements of a due process violation are present.

¶ 36   The People counter that Bott could not possibly have relied on

  the corpus delicti rule in ordering his conduct, beyond devising

  litigation strategy, and thus he was only entitled to fair warning of

  the rule change before his trial. According to the People, Bott could

  not have known at the time he allegedly abused his daughter or at

  the time he confessed that no corroborating evidence would later

  emerge. But as the People conceded at oral argument, if Bott had

  falsely confessed to appease his treatment provider, he surely would

  have known that there was no risk that police would ever uncover

  corroborating evidence.

¶ 37   In any event, the Supreme Court considered and rejected that

  argument in Carmell, see 529 U.S. at 534, because the Court’s

  “concern with fair notice goes beyond actual reliance,” United States

  v. Lata, 415 F.3d 107, 111 (1st Cir. 2005). As the Court explained,

  even apart from any claim of reliance, “[t]here is plainly a

  fundamental fairness interest” in “having the government abide by


                                    18
  the rules of law it establishes to govern the circumstances under

  which it can deprive a person of his or her liberty or life.” Carmell,
529 U.S. at 533.

¶ 38   Finally, we have no disagreement with the People’s assertion

  that “criminal conduct is not excused merely on the basis that the

  defendant did not believe the state would be able to prove the crime

  in court.” But we do not find this assertion helpful to our

  retroactivity analysis. It seems obvious to us that the Supreme

  Court was not “excusing” the defendant’s conduct in Carmell when

  it determined that retroactive application of the state’s new

  corroboration law would violate his constitutional rights.

¶ 39   For these reasons, we conclude, if it was not obvious from

  LaRosa itself, that the trustworthiness standard cannot be applied

  retroactively to defendants, like Bott, who committed the alleged

  offense before the court adopted the new standard.

       2.    Did the Prosecution Present Corroborating Evidence
                Establishing That the Crime Was Committed?

¶ 40   Under the corpus delicti rule, the prosecution had to present

  corroborative evidence that a sexual assault occurred. LaRosa,

  ¶ 14. While the corroborative evidence “need only be slight,” id. at



                                    19
  ¶ 15 (quoting Neighbors v. People, 168 Colo. 319, 322, 451 P.2d
264, 265 (1969)), “we must tread carefully when evaluating the

  probative weight of evidence that might provide slight

  corroboration” because some evidence might indicate guilt without

  establishing the corpus delicti, Allen v. Commonwealth, 752 S.E.2d
856, 860 (Va. 2014).

¶ 41   We review de novo whether the evidence is sufficient to

  establish the corpus delicti of the crime. See State v. Pineda, 992
P.2d 525, 532 (Wash. Ct. App. 2000).

¶ 42   According to the People, the prosecution satisfied its burden

  by introducing the following evidence to establish the corpus delicti

  of a sexual assault: (1) the ex-wife’s testimony that Bott regularly

  changed the daughter’s diaper in 2004 and (2) the numerous

  images of child pornography downloaded by Bott in 2014.

¶ 43   That Bott changed his daughter’s diaper does not establish

  that a crime occurred. See Smith, 182 Colo. at 33, 510 P.2d at 894

  (under the corpus delicti rule, evidence must establish an injury

  proscribed by a criminal law and unlawfulness of a person’s

  conduct in causing the injury). The ex-wife did not say that she

  had observed any inappropriate touching or other unusual act by


                                    20
  Bott during the diaper changes. (She did not, for example,

  corroborate Bott’s statement that he had repeatedly rubbed the

  baby’s vulva with his fingers.) Cf. State v. McMeans, 201 S.W.3d
117, 121 (Mo. Ct. App. 2006) (the defendant’s manner of touching

  the child during a diaper change was evidence that she had

  committed sexual abuse of the child). Nor did she testify that her

  daughter exhibited any physical or emotional manifestation of

  abuse. See id. at 119 (noting that witnesses testified that after the

  defendant changed the child’s diaper, the child’s vaginal area “was

  very red” and the child did not want anyone to change her and

  “would fuss and fidget”). Rather, the ex-wife testified to facts that

  are “just as consistent with non-commission of the offense as . . .

  with its commission.” Allen, 752 S.E.2d at 860 (quoting Phillips v.

  Commonwealth, 116 S.E.2d 282, 285 (Va. 1960)). Under those

  circumstances, the “slight corroboration” necessary to establish the

  corpus delicti “does not exist.” Id.

¶ 44   At most, the ex-wife’s testimony established Bott’s opportunity

  to commit a crime. But “the mere opportunity to commit a criminal

  act, standing alone, provides no proof” of the corpus delicti. State v.

  Ray, 926 P.2d 904, 907 (Wash. 1996).


                                    21
¶ 45   That leaves only the images of child pornography. In their

  brief, the People repeatedly argue that the child pornography

  “corroborated the defendant’s confession.” That may be true, and if

  we were applying the trustworthiness standard, the outcome might

  be different. But as we have explained, the corpus delicti rule

  requires corroboration that a crime occurred, not corroboration of

  the confession itself.

¶ 46   We do not see how the recovery of child pornography in 2014

  supplies the necessary corroboration that Bott’s daughter was

  sexually assaulted ten years earlier. According to the People, Bott’s

  possession of the images necessarily transforms his earlier,

  otherwise innocent conduct into sexual assault, thus establishing

  that the crime of sexual assault on a child occurred and that the

  daughter was the victim. But that is true only if every person who

  has ever had (or will have in the future) an interest in child

  pornography is also a child molester and, more specifically, a

  molester of his own children. The prosecution did not present any

  evidence to support that proposition, nor do the People cite any

  supporting authority in their briefing.




                                    22
¶ 47   At least two courts have rejected the proposition. In State v.

  Delp, 178 P.3d 259 (Or. Ct. App. 2008), the defendant solicited a

  purported fourteen-year-old girl (actually an FBI agent) for sex.

  After tracing the computer to the defendant, agents obtained a

  search warrant for his home and recovered a disk containing child

  pornography. Id. at 260-61. The defendant later confessed to

  performing sexual acts on his girlfriend’s one-year-old child. Id.

¶ 48   On appeal from his convictions for sodomy and sexual abuse,

  the defendant argued that the prosecution had failed to satisfy its

  burden under the state’s corpus delicti rule because it had not

  introduced any corroborating evidence that the crimes had been

  committed. Id. at 265. The state pointed to evidence that the

  defendant had access to the child, child pornography was recovered

  from his computer, he engaged in sexually explicit online

  conversations, and a towel discovered in the girlfriend’s home

  corroborated a detail in the confession. Id.

¶ 49   The appellate court reversed the convictions, concluding that

  none of the evidence offered by the state “tends to demonstrate or

  gives rise to an inference that the alleged victim was the subject of”

  the charged offenses. Id. at 266. As the court explained,


                                    23
             no reasonable juror could infer from
             defendant’s possession of child pornography,
             his sexual interest in children, the existence of
             a recently laundered pink towel, and
             defendant’s opportunity to commit the crimes,
             that the child was the victim of sodomy or
             sexual abuse, whether those facts are
             considered separately or together.

  Id.

¶ 50    State v. Mesot, No. M200602599-CCA-R3-CD, 2008 WL
732151 (Tenn. Crim. App. Mar. 14, 2008), is also instructive. In

  that case, the defendant’s wife discovered child pornography on the

  couple’s computer and called the police. Id. at *1. When police

  arrived, the defendant consented to a search of his computer but

  informed the officers that he had “wiped” all the child pornography

  from the hard drive. Nonetheless, a search uncovered five images

  in a temporary file. Id. Defendant then confessed in writing to

  having sexually abused his nineteen-month-old daughter. Id. at *2.

  He later admitted to his wife that he had engaged in sexual conduct

  with the child for six months. Id.

¶ 51    The defendant appealed his convictions for child rape,

  contending that the state had failed to present evidence other than

  his confession to establish the corpus delicti of the crimes. Id. at



                                    24
  *3. The state argued that the fact of the crime was corroborated by

  the defendant’s expressed interest in incest and child pornography

  and the images of child pornography found on his computer. While

  the court acknowledged that the corroboration of the corpus delicti

  may be established solely by circumstantial evidence, it concluded

  that the state had nonetheless failed to present sufficient

  corroborating evidence of the crimes:

               The court’s finding that the Appellant’s
               “interest in child pornography” independently
               corroborates the rape of the victim is
               misplaced. We know of no authority which
               holds that all persons who have an interest in
               child pornography are also child rapists.
               Thus, the finding that the Appellant had an
               interest in child pornography neither “tends to
               establish” nor compels the inference that the
               Appellant committed the crime of rape of a
               child.

  Id. at *4.

¶ 52    We acknowledge that under section 16-10-301, C.R.S. 2018,

  evidence of the defendant’s other “relevant” acts is generally

  admissible in prosecutions of sexual offenses, including for the

  purpose of proving the corpus delicti of a crime. But it does not

  follow that any evidence offered pursuant to section 16-10-301 will

  always be sufficient to prove the corpus delicti of a sexual offense.


                                     25
  Conversely, we do not mean to suggest that evidence offered under

  the statute could never corroborate the corpus delicti of a crime.

¶ 53   We conclude only that, on this record, the evidence of Bott’s

  possession of child pornography, ten years after the alleged offense,

  even when considered together with the fact that he changed his

  daughter’s diaper, was insufficient to prove the corpus delicti of

  sexual assault on a child.

¶ 54   Accordingly, the evidence was insufficient to sustain Bott’s

  convictions for sexual assault on a child by one in a position of

  trust. The convictions must therefore be vacated. See LaRosa,

  ¶¶ 47-48.

                         III.   Double Jeopardy

¶ 55   During the search of Bott’s home, police recovered a single

  memory card containing 294 images of child pornography. The

  sexual exploitation of a child statute makes the possession of child

  pornography a class 5 felony, unless the person possesses more

  than twenty images, in which case possession of the materials is a

  class 4 felony. § 18-6-403(5)(b), C.R.S. 2018.

¶ 56   The prosecution charged Bott with twelve counts of possession

  of more than twenty images of child pornography by dividing the


                                    26
  images from the memory card into separate counts. Bott contends

  that the sexual exploitation of child statute treats as a single

  offense the possession of more than twenty images of child

  pornography. Thus, he argues, his twelve convictions and

  sentences for possessing 294 images violates his rights under the

  Double Jeopardy Clause. We agree.

                         A.   Standard of Review

¶ 57   We review de novo a claim that multiplicitous convictions

  violate a defendant’s constitutional protection against double

  jeopardy. People v. Allman, 2017 COA 108, ¶ 12 (cert. granted on

  other grounds Mar. 5, 2018).

                              B.    Analysis

¶ 58   Multiplicity is the charging of the same offense in several

  counts, culminating in multiple punishments. People v. McMinn,

  2013 COA 94, ¶ 19. Multiplicitous convictions are prohibited

  because they violate the constitutional prohibition against double

  jeopardy. Id.

¶ 59   If a defendant is prosecuted for distinct offenses under the

  same statute, as Bott was, we ascertain whether the defendant’s

  double jeopardy rights were violated by determining (1) whether the


                                    27
  unit of prosecution prescribed by the legislature permits the

  charging of multiple offenses and (2) whether the evidence in

  support of each offense justified the charging of multiple offenses

  and the imposition of multiple sentences. People v. Harris, 2016
COA 159, ¶ 40.

¶ 60   “Unit of prosecution” refers to the extent to which the relevant

  statute permits the prosecution to separate the defendant’s conduct

  into discrete acts for purposes of prosecuting multiple offenses.

  Quintano v. People, 105 P.3d 585, 590 (Colo. 2005).

¶ 61   To determine the unit of prosecution, we look to the statute.

  People v. Arzabala, 2012 COA 99, ¶ 23. In construing a statute, we

  must discern and effectuate the intent of the legislature based

  primarily on the plain and ordinary meaning of the statutory

  language. Id.

¶ 62   Bott was charged with sexual exploitation of a child under

  section 18-6-403(3)(b.5) and (5). Those statutory provisions provide

  as follows:

                (3) A person commits sexual exploitation of a
                child if, for any purpose, he or she knowingly:

                ...



                                       28
             (b.5) Possesses or controls any sexually
             exploitative material for any purpose, except
             that this subsection (3)(b.5) does not apply to
             [enumerated persons].

             ....

             (5)(b) Sexual exploitation of a child by
             possession of sexually exploitative material . . .
             is a class 5 felony; except that said offense is a
             class 4 felony if:

             (I) It is a second or subsequent offense; or

             (II) The possession is of . . . more than twenty
             different items qualifying as sexually
             exploitative material.

  Id.

¶ 63    Under the plain and unambiguous language of the statute, the

  unit of prosecution is an act of possession, not an individual image.

  The statute refers to the singular “possession” of sexually

  exploitative material and instructs that, if “[t]he possession” is of

  more than twenty images, the defendant may be punished more

  severely. § 18-6-403(5)(b)(II); see State v. Liberty, 370 S.W.3d 537,

  552-53 (Mo. 2012) (construing substantially similar statute to mean

  that “possession of 20 or more proscribed images constitutes a

  single unit of prosecution”); see also United States v. Polouizzi, 564
F.3d 142, 154-55 (2d Cir. 2009) (The unit of prosecution under a


                                     29
  statute prohibiting the possession of “1 or more books, magazines

  . . . or other matter” containing child pornography is the act of

  possession, not “each ‘matter’” containing an image.).

¶ 64   Citing People v. Renander, 151 P.3d 657 (Colo. App. 2006), the

  People contend that a division of this court “faced the precise

  question presented in this case and held that each image of

  exploitative material may be charged as a separate offense.” But

  Renander interpreted an earlier version of the statute that did not

  include the critical language contained in the current iteration of

  subsection (5)(b). And when a statute is amended, it is presumed

  that the legislature intended to change the law. Robles v. People,

  811 P.2d 804, 806 (Colo. 1991).

¶ 65   The Renander division analyzed the 2005 version of the

  statute, which contained the following language:

            The sexual exploitation of a child is a class 3
            felony; except that sexual exploitation of a
            child by possession of sexually exploitative
            material pursuant to paragraph (b.5) of
            subsection (3) of this section is a class 1
            misdemeanor, but a second or subsequent
            offense by such possession is a class 4 felony.

  § 18-6-403(5), C.R.S. 2005.




                                    30
¶ 66   Because the statute did not clearly define the allowable unit of

  prosecution, the division looked to the term “any sexually

  exploitative material” in subsection (3)(b.5) and concluded that each

  discrete item of sexually exploitative material constituted an

  allowable unit of prosecution. 151 P.3d at 661-62. The division’s

  analysis does not apply to the new version of the statute, however,

  which clearly delineates the unit of prosecution as each act of

  possession.

¶ 67   The People contend that construing the statute in this way will

  lead to absurd results because a person who possesses twenty-one

  images will face the same consequences as a person who possesses

  21,000 images. Even assuming that our construction of the statute

  gives rise to “undesirable results,” the “legislature must determine

  the remedy. Courts may not rewrite statutes to improve them.”

  People v. Butler, 2017 COA 117, ¶ 35 (quoting Dep’t of Transp. v.

  City of Idaho Springs, 192 P.3d 490, 494 (Colo. App. 2008)).

¶ 68   And we disagree that our construction of the statute would

  impermissibly constrain prosecutors’ discretionary charging

  decisions. Prosecutors may continue to make charging decisions at




                                    31
  their discretion, limited only by the statutory unit of prosecution

  and the prohibition against double jeopardy.

¶ 69   Under the applicable unit of prosecution, Bott’s possession of

  the memory card containing 294 images subjected him to only one

  conviction under section 18-6-403(3)(b.5), C.R.S. 2018. The

  multiplicitous convictions therefore violated Bott’s rights under the

  Double Jeopardy Clause. Accordingly, we vacate eleven of Bott’s

  convictions and remand for resentencing. See People v. Johnson,

  2016 COA 15, ¶ 25 (“In multicount cases, judges typically craft

  sentences on the various counts as part of an overall sentencing

  scheme, but when a count is vacated and that scheme unravels,

  they should have the discretion to reevaluate the underlying facts

  and sentences on the remaining counts.”).4

                             IV.   Conclusion

¶ 70   Bott’s convictions for sexual assault on a child by one in a

  position of trust and eleven of his convictions for sexual exploitation

  of a child (possession of child pornography) are vacated. One




  4 Because we remand for resentencing, we do not address Bott’s
  final contention that the mittimus must be corrected to reflect the
  court’s oral sentence on the sexual exploitation of a child counts.

                                    32
conviction of sexual exploitation of a child (possession of child

pornography) and the three convictions of sexual exploitation of a

child (distribution of child pornography) are affirmed. The case is

remanded to the district court for resentencing.

     JUDGE RICHMAN and JUDGE TOW concur.




                                  33